 


109 HR 4627 IH: To validate certain conveyances made by the Union Pacific Railroad Company of lands located in Reno, Nevada, that were originally conveyed by the United States to facilitate construction of transcontinental railroads, and for other purposes.
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4627 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Gibbons introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To validate certain conveyances made by the Union Pacific Railroad Company of lands located in Reno, Nevada, that were originally conveyed by the United States to facilitate construction of transcontinental railroads, and for other purposes. 
 
 
1.Validation of rail corridor real property conveyances, Reno, Nevada 
(a)Validation
(1)Conveyances covered by memorandum of understandingThe land conveyances that were made, or are to be made, to the City of Reno, Nevada, by the Union Pacific Railroad Company pursuant to the Memorandum of Understanding for Reno Rail Corridor, as amended, entered into on December 1, 1998, between the City of Reno and the Union Pacific Railroad Company, and that comprise approximately 120 acres of land originally granted by the United States to the predecessor of the Union Pacific Railroad Company to facilitate construction of transcontinental railroads are hereby valid to the extent that the conveyances would have been valid had the land involved in the conveyances been held by the Union Pacific Railroad Company in absolute or fee-simple title at the time of the conveyances.
(2)Additional conveyanceThe land conveyance made to the City of Reno, Nevada, by CTB Inc., a Nevada Corporation, in the grant, bargain, and sale deed dated October 22, 2002, and involving a parcel of land situated in the NW¼SW¼ of Section 11, Township 19 North, Range 9 East, Mount Diablo base and meridian, is hereby valid to the extent that the conveyance would have been valid had the land involved in the conveyance been held by CTB Inc. in absolute or fee-simple title at the time of the conveyance. 
(b)Release of united states interestsAll right, title, and interest of the United States in and to the land described in subsection (a) are hereby released to the City of Reno, without consideration. 
(c)Filing of instrumentsAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall file for recordation in the real property records of Washoe County, Nevada, such instruments as may be necessary to document the validation of the land conveyances described in subsection (a) and the release of the interests of the United States under subsection (b).   
 
